UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   19-CR-131 (PAE)
                                                                       :
LORENZO RANDALL,                                                       :        ORDER
JUSTIN RIVERA,                                                         :
DWAYNE ANTHONY CONLEY, and                                             :
CARL ANDREWS,                                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, United States District Judge:

        After reviewing the helpful briefs and supplemental submissions from all parties on

defendants’ severance motions, the Court has determined that a limited severance is warranted.

The severance is by defendant. Specifically, the Court will sever, from the existing charges, all

charges against defendants Justin Rivera and Dwayne Anthony Conley. There will thus be two

successive trials. In the first, the “Randall/Andrews” trial, which will commence on March 9,

2020, defendants Lorenzo Randall and Carl Andrews will be tried on all charges against them.

In the second, the “Rivera/Conley” trial, which will commence on April 27, 2020, defendants

Rivera and Conley will be tried on all charges against them. 1

        The Court will set out its reasons for this ruling in a bench opinion at the next conference

in this case, presently scheduled for January 29, 2020. For avoidance of doubt, all defendants

(and their counsel) are to attend this conference, which will be held in courtroom 506 of the

Thurgood Marshall United States Courthouse.



1
  The Court’s staff has confirmed the availability on this date of all counsel in the Rivera/Conley
trial.
                                                        1
         This Order sets out the following schedule for the two trials, including, most urgently,

the briefing schedule governing motions in limine in the first trial, which the Court has deferred

setting pending resolution of the severance motions.

        1.     Randall/Andrews trial (March 9, 2020):

    •   Opening motions in limine are due January 16, 2020;
    •   Oppositions to motions in limine are due January 23, 2020 2;
    •   Proposed voir dire and requests to charge are due February 14, 2020;
    •   The final pretrial conference remains set for March 3, 2020 at 10 a.m.

        2.     Rivera/Conley trial (April 27, 2020):

    •   Opening motions in limine are due March 6, 2020;
    •   Oppositions to motions in limine are due March 16, 2020;
    •   Proposed voir dire and requests to charge are due April 3, 2020;
    •   A final pretrial conference will take place on April 20, 2020 at 2:30 p.m.



        SO ORDERED.

                                                         PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: January 8, 2020
       New York, New York




2
 The Court hopes to resolve these motions in limine, to the maximum extent possible, at the
January 29, 2020 conference. The schedule for these motions has been set with this goal in
mind.
                                                 2
